Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 06/09/2021.
Claims 1, 14, 28 have been amended.
Claims 1-4, 10, 14-17, 28 are pending in the instant application. 
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 10, 14-17, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over HELSON (US 2012/0308643) as evidenced by WKIPEDIA2 (https://en.wikipedia.org/wiki/Atrioventricular_block (downloaded on 07/26/2018)) in view of ZELTSER et al (Drug-Induced Atrioventricular Block: Prognosis After Discontinuation of the Culprit Drug. Journal of the American College of Cardiology. Volume 44, Issue 1, 7 July 2004, Pages 105-108), RANJAN et al (US 2014/0065061), HANSEN et al (US 2009/0181887) and YAGI et al (Analysis of Onset Mechanisms of a Sphingosine 1-Phosphate Receptor Modulator Fingolimod-Induced Atrioventricular Conduction Block and QT-Interval Prolongation. Toxicol Appl Pharmacol. 2014 Nov 15;281(1):39-47).
	HELSON teaches a method for treatment of drug induced cardiac irregularities, such as QT prolongation (see abstract) and atrioventricular block (see [0018]) comprising of: identifying the human subject in need (see [0014]; [0018]); administering to the human compositions comprising of: one or more active agents that induced cardiac irregularities (see [0018]), such as calcium channel blockers (see [0018]), such as verapamil (see [0070]) and beta-blockers; empty liposomes (see [0018]) comprise of lipids or phospholipids (see [0016]), such as lecithin (see [0016]) an dipalmitoyl-phosphatidylglycerol (see [0016]), which is DPPG, to treat the drug induced cardiac irregularities (see [0018]). WIKIPEDIA2 teaches there are three types of atrioventricular block, wherein the first-degree and second-degree are typically asymptomatic (see pg. 2). The third-degree has noticeable symptoms that present itself as more urgent such as: 
HELSON does not specifically teach that the AV block is a third-degree block; or using other specific phospholipids, such as DMPC or DMPG; or that fingolimod drug causes AV blocks.
ZELTSER teaches the prior art had known of AV blocks, such as third-degree AV block (see abstract).
RANJAN teaches method of minimizing QT prolongation (see title and abstract), using lipids, such as lecithin, DMPC and DMPG (see ([0010]).
HANSEN teaches conventional liposomes are typically composed of phospholipids (see [0350]), such as DMPC and DMPG (see [0351]).
YAGI teaches the prior art had known that fingolimod treats multiple sclerosis (see pg. 39), but has side effects of atrioventricular block (AV block) and QT-prolongation, wherein the atrioventricular block (AV block) can be third degree (see abstract and pg. 41).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to treat AV block that is third-degree block that could be caused by drugs, such as fingolimod. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because HELSON teaches treating AV blocks that are caused by drugs by using phospholipids.

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate giving lipids/liposomes to patients needing or currently taking fingolimod in an amount to treat multiple sclerosis and/or verapamil, since fingolimod is a drug that is used to treat multiple sclerosis and has side effect of third degree atrioventricular block and QT-prolongation. The person of ordinary skill in the art would have been motivated to make those modifications, because it would reduce the fingolimod side effect of third degree atrioventricular block and QT-prolongation reduced or eliminated, and reasonably would have expected success because HELSON teaches reducing drugs side effects.
Note, it would have been obvious to repeatedly adjust/increase the amount of phospholipids until elimination of the AV block is treated 100%. 

Response to Arguments
	Applicant argues that Applicants have already overcome by amendment and/or argument the combination of Helson as evidenced by Wikipedia2 in view of Zeltser and 
(Abstract), and merely teaches that liposomes can include phospholipids such as DMPC and DMPG. There is not new teaching of treatment of AV Block, or that the AV block is reduced by 50, 60, 70, 75, 80, 85, 90, 95, or 100%. This is an attack on the combination of references, namely, the addition of two references that fail to add that the limitations or elements missing from Helson as evidenced by Wikipedia2 in view of Zeltser and Yagi.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, HELSON teaches treating AV blocks with phospholipids and that it would have been obvious to repeatedly increase the amount of phospholipids until elimination of the AV block is treated 100%. Thus, it would have been obvious to repeatedly adjust/increase the amount of phospholipids until elimination of the AV block is treated 100%
	Applicant argues that the crux of the argument for obviousness is described in the Current Action at the bottom of page 4, in which the Office argues that it would have been obvious to incorporate certain specific phospholipids because the skilled artisan knows that liposomes can be made from phospholipids, and that such phospholipids are all 
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate making lipids/liposomes with phospholipids, such as lecithin, DMPC, and DMPG. The person of ordinary skill in the art would have been motivated to make those modifications, and reasonably would have expected success because these are functional equivalents of phospholipids, such as DPPG, DMPC and DMPG, frequently used in the making of liposomes. Note, the palmitoyl group in DPPG is 15 carbon long, while the myristoyl group in DMPG is 13 carbon long. They are very similar.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618